Motion for reargument granted. Counsel should address themselves particularly to these questions: (a) whether the acceptance in satisfac-r tion of a lien for compensation payments by the carrier of proceeds of a settlement of a third-party action alone will constitute an estoppel to rely on a refusal to give written consent to such settlement; and (b) whether the participation of the carrier in the negotiations for settlement in this case and the later acceptance of the proceeds of the settlement in full satisfaction of its lien accrued to that time, together estop the carrier from relying on a refusal to give a written consent to such settlement. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ. [See 284 App. Div. 1090.]